DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/42022 made in regard to Muk have been fully considered but they are not persuasive.
In regard to Muk the applicant asserts that fixed length binary encoding is disclosed and not selecting a binarization (Remarks pg. 7). The examiner disagrees. Muk discloses indicating a number of prediction modes ‘m’ used by an encoder for a portion of a video, then encoding a selected mode using a reduced number of bits based on the value of ‘m’ (Muk pars 17-18). Thus the binarization of the indicated prediction mode will change with the value of ‘m’ as the number of bits used to indicate the prediction mode also changes with the value of ‘m’ and is not ‘fixed’ as the applicant asserts. 
The applicant further asserts that Muk, at best, discloses  selecting a binarization according to a number of prediction modes and not a ‘associated with’ a selected subset of prediction modes. The examiner disagrees. Kato indicates that the number of possible prediction modes to be used varies with the selected profile (Kato Fig. 32). Muk teaches that the binarization used to encode prediction mode depends upon the total number of prediction modes used by the coder for a particular video sequence 
Applicant’s remaining arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection relies upon newly provided art Jeon.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 805, 617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘617 patent disclose all of the limitations of the instant application. The examiner notes that the ‘617 includes additional limitations not required by the instant claims, however a rejection for Double Patenting is appropriate for the broader, later filed limitations in view of the a narrower earlier filed claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato (2004/0028282) in view Mukherjee (2009/0034619, hereafter Muk) and in further view of Jeon et al (2012/0106634).
In regard to claim 1 Kato discloses a method for encoding a video sequence in a video encoder to generate a compressed bit stream, the method including:
Signaling in a bit stream, a subset of a plurality of partitioning modes (Kato generally pars 168-184 for description inter prediction partitioning modes shown in Figs 4A-4G also note pars 185-197 partitioning modes may be divided into subsets 32A and 32B which may be used as indicated by an encoding profile (par. 196), note that subset 32A includes neither asymmetric nor non-square partitioning, modes while subset 32B includes both asymmetric and non-square partitioning modes, thus the profile signals whether the subset of partitioning modes used includes asymmetric modes and whether the subset includes non-square modes);
using only the subset of partitioning modes for prediction of the portion of the video sequence (Kato Figs. 32A-32C and pars 193-196 note using only a subset 32A or 32B of possible inter-prediction partitioning modes).
Kato discloses that the subset of partitioning modes may be indicated by profile information (Kato par 196). It is noted that Kato does not disclose details of the syntax used to signal the partitioning mode subset. However, Jeon discloses that that it was well known by those of ordinary skill in the art at the time of the invention to signal profile level information in a bitstream as a series of flags indicting the profile used to encode the bitstream (Jeon par. 34 note profile identifier which may be a flag indicating the profile upon which the bitstream is based). 
It is therefore considered obvious that one of ordinary skill in in the art at the time of the invention would recognize indicating the selected profile indicating enabled partitioning modes of Kato using a profile selection flag as suggested by Jeon in order to gain the advantage of compliance with the H.264/AVC standard as suggested by Jeon (Jeon par. 34)

selecting a binarization definition associated with from a plurality of predetermined binarization based on the subset of the partitioning modes (Muk Figs 1-2 and pars 14-24 note pars 17-18 syntax bits 16 indicating a subset ‘m’ of a total number of prediction modes used to encode mode information, note that the number ‘m’ of indicated modes determines the number of bits used to encode mode information and is thus a ‘binarization definition’ as the mode information will be binarized differently based on the total number of modes indicated by ‘m’) ,
 binarizing at least one partitioning mode syntax element corresponding to the portion of the video based on the selected predetermined binarization (Muk pars 14-18 note using a particular binarization according to the number of modes in the subset e.g. par. 17-18 using 5 bits for 32 possible modes and 3 bits for 8 possible modes and encoding mode information based on the number of possible modes), 
entropy encoding the binarized partitioning mode syntax element (Muk Fig. 3A and par. 19 note entropy encoding the mode indicators 40-42)
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of including signaling corresponding to prediction mode subsets as taught by Muk in the invention of Kato in order to gain the advantage of bit savings in mode signaling as suggested by Muk (Muk par. 17). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Muk further discloses that the portion of the video is one selected from a group consisting of the entire video, a picture in the video, and slice of a picture in the video (Muk par. 15 indicators signal a particular subset on a slice, frame of group of pictures (sequence) basis).

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Kato further discloses that the plurality of partitioning modes consists of a 2Nx2N partitioning mode, an Nx2N partitioning mode, a 2NxN partitioning mode, an NxN partitioning mode, a 2NxnU partitioning mode a 2NxnD partitioning mode an nLx2N partitioning mode and an nRx2N partitioning mode, wherein N is one half of a vertical and horizontal size of a coding unit, n is one fourth of 2N, U indicates an upper portion of a coding unit, D indicates a lower portion of a coding unit, L indicates a left portion of a coding unit, and R indicates a right portion of a coding unit (Kato note Mode 0 for 2Nx2N, Modes 1 and 2 for Nx2N and 2NxN modes, Mode 3 for the NxN partitioning mode, Modes 5 and 6 for 2NxnU and 2NxnD modes, and modes 3 and 4 for nLx2N and nRx2N modes). 

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Kato further discloses that the plurality of partitioning modes includes further includes a plurality of symmetric partitioning modes (Kato note subset shown in Fig. 32A includes only symmetric partitioning modes, where set 32C and subset 32B include asymmetric partition modes e.g. modes 3-6). 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Muk further discloses that the portion of the video is the entire video (Muk par. 15 note subset may be used for an entire group of pictures, which corresponds to the claimed video sequence).

In regard to claim 6 refer to the statements made in the rejection of claim 4 above. Kato further discloses that the plurality of symmetric partitioning modes includes a plurality of non-square symmetric partitioning modes (Kato Figs. 32A-C, note non-square symmetric partitioning modes 1, 2, 16 and 17). 

. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/
Primary Examiner, Art Unit 2489